39 Ill. App. 2d 366 (1963)
188 N.E.2d 508
Debra Aspland, a Minor, by Glen Aspland, Her Father and Guardian, and Glen Aspland, Plaintiffs-Appellees,
v.
BettiJean M. McMaster, Defendant-Appellant.
Gen. No. 11,650.
Illinois Appellate Court  Second District, First Division.
March 1, 1963.
Maynard & Maynard, of Rockford (James F. Maynard, of counsel), for appellant.
Reno, Zahm, Folgate & Skolrood, of Rockford (Robert K. Skolrood, of counsel), for appellees.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE McNEAL.
Affirmed.
Not to be published in full.